UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 16-1975


GRICER BERNARD,

                  Plaintiff - Appellant,

          v.

MEGAN J. BRENNAN, Postmaster General,

                  Defendant - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., Chief District Judge. (1:15-cv-00777-WO-LPA)


Submitted:   March 14, 2017                   Decided:     March 16, 2017


Before FLOYD and      HARRIS,    Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kirk J. Angel, ANGEL LAW FIRM, PLLC, Concord, North Carolina,
for Appellant.     Steven N. Baker, Assistant United States
Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Gricer Bernard appeals the district court’s order granting

Megan J. Brennan’s motion to dismiss Bernard’s amended complaint

alleging retaliation under Title VII of the Civil Rights Act of

1964, as amended, 42 U.S.C.A. §§ 2000e to 2000e-17 (West 2012 &

Supp. 2016).   We have considered Bernard’s arguments and find no

reversible error.   Accordingly, we affirm for the reasons stated

by the district court.     See Bernard v. Brennan, No. 1:15-cv-

00777-WO-LPA (M.D.N.C. June 28, 2016).    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                       AFFIRMED




                                  2